Citation Nr: 0217881	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  99-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability on a secondary basis.

2.  Entitlement to service connection for a right foot 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

REMAND

The veteran served on active duty from August 1972 to June 
1978.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for service connection for a psychiatric 
disability on a secondary basis.  A statement received the 
following month from the veteran's representative was 
construed as a notice of disagreement with this 
determination.  The Board notes that in a decision dated 
in May 1997 adjudicating another matter, it observed that 
a statement of the case concerning the issue of service 
connection for a psychiatric disability on a secondary 
basis without regard to finality of any previous decision, 
had not been furnished to the veteran.  Accordingly, the 
RO was directed to prepare a statement of the case.  

It was noted in a July 1999 Board decision that the RO had 
not provided the veteran a statement of the case 
addressing the issue of entitlement to service connection 
on a de novo basis for a psychiatric disability secondary 
to the veteran's service-connected back disabilities.  The 
Board notes that the RO has issued a statement of the case 
and a supplemental statement of the case that continue to 
address this matter on the basis of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability on a secondary basis.  However, in light of the 
fact that there has not been a final decision by the Board 
or the RO addressing service connection on a secondary 
basis, there cannot be a claim on the basis of new and 
material evidence.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well 
as those of the United States Court of Veterans Appeals 
(Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

In addition, the Board points out that in a November 1998 
rating action, the RO denied the veteran's claim for 
service connection for residuals of a fracture of the 
right foot on a secondary basis.  The veteran submitted a 
notice of disagreement with this determination in January 
1999; however, a statement of the case has not been 
issued.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO is 
required by the Board.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the veteran and the representative of the 
information and evidence necessary to substantiate a 
claim, and has enhanced VA's duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001) (2002).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which are effective August 29, 2001.  VA 
has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

In view of the above, including the change in law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the claims for service connection for a 
psychiatric and right foot disabilities on a secondary 
basis are REMANDED to the RO for action as follows:  

1.  The RO should contact the veteran 
and request that he provide the names 
and addresses of all medical providers 
who have treated him for right foot and 
psychiatric disabilities since his 
discharge from service.  After securing 
the necessary release, the RO should 
obtain any records referred to by the 
veteran and not already associated with 
the claims folder.  

2.  The RO should schedule VA 
psychiatric and orthopedic examinations 
to determine the nature and severity of 
any current psychiatric or right foot 
disability.  The psychiatric examiner 
should be requested to furnish an 
opinion concerning whether it is at 
least as likely as not that the veteran 
has a psychiatric disability that is 
related to his service-connected back 
disabilities.  The orthopedic examiner 
should be requested to furnish an 
opinion concerning whether it is at 
least as likely as not that the veteran 
has a right foot disability that is 
related to his service-connected back 
disabilities.  The rationale for any 
opinion expressed should be set forth.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied. 

4.  The RO should issue a statement of 
the case concerning the issues of 
service connection on a de novo basis 
for a psychiatric disability and for a 
right foot disability.  All pertinent 
laws and regulations pertaining to 
claims for service connection on a 
secondary basis should be set forth in 
the statement of the case.  If, and 
only if, the veteran submits a timely 
substantive appeal, the case should be 
returned to the Board in accordance 
with appellate procedures.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


